Contrary to the mother’s contention, the petitioner Catholic Guardian Society and Home Bureau (hereinafter the agency) established at the hearing, by clear and convincing evidence, that it exercised diligent efforts to encourage and strengthen the relationship between the mother and the children. Despite those efforts, for a period of more than 15 out of 22 months following placement of the child James Me. with an authorized agency, the mother failed to substantially and continuously plan for the future of the child, although physically and financially able to do so, notwithstanding the agency’s diligent efforts to encourage and strengthen the parental relationship (see Matter of Shanell K.M., 59 AD3d 201 [2009]; Social Services Law § 384-b [7] [a]). Further, for a period of almost two years following the child’s foster care placement, the mother failed to ac*1118knowledge or address her drug and alcohol abuse problems despite the agency’s counseling and referrals for treatment. The mother also failed to visit consistently with James Me. despite the agency’s encouragement. Accordingly, the Family Court properly found that the mother permanently neglected James Me. (see Matter of Noelia T., 61 AD3d 983 [2009]; Matter of Shanell K.M., 59 AD3d 201 [2009]; Matter of Kayshawn Raheim E., 56 AD3d 471 [2008]).
Moreover, the Family Court properly determined that the best interests of James Me. would be served by terminating the mother’s parental rights and freeing him for adoption. The hearing testimony established that the child had been in foster care for at least seven years and that the child had bonded with the foster mother, who has nurtured and cared for him for most of his life (see Matter of Noelia T., 61 AD3d 983 [2009]; Matter of Shanell K.M., 59 AD3d 201 [2009]; Matter of Antwone Lee S., 49 AD3d 276 [2008]; Matter of Wesley F., 190 AD2d 576 [1993]; Matter of Gregory Michael M., 167 AD2d 469, 470-471 [1990]; Matter of June Y., 128 AD2d 538 [1987]). Dillon, J.P., Santucci, Florio and Hall, JJ., concur.